UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-6606



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

GEORGE LEE KOSKO,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-87-48-R, CA-94-233-R)


Submitted:   November 14, 1995             Decided:   April 12, 1996


Before WILKINSON, Chief Judge, and NIEMEYER and LUTTIG, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Susan Graham James, Montgomery, Alabama, for Appellant. Karen
Breeding Peters, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Kosko, Nos. CR-87-48-R; CA-94-233-R (W.D. Va. Mar. 31, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2